Citation Nr: 0716972	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2004 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied entitlement to service connection for a left knee 
disability.  

On November 2, 2005, the veteran appeared and offered 
testimony at a hearing before a Decision Review Officer (DRO) 
at the RO.  A transcript of that hearing is of record.  


FINDING OF FACT

A chronic left knee disability, to include internal 
derangement of the left knee, was not manifest during service 
and is not attributable to service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in March 2004 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA, and that she has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a left 
knee disability, given the fact that he was afforded an 
opportunity to provide testimony at a hearing before a DRO at 
the RO, given that he has been provided all the criteria 
necessary to establish service connection, and considering 
that the veteran is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The service medical records indicate that the veteran was 
seen in July 1969, at which time he complained of having 
strained his right knee the previous day while playing touch 
football; the impression was knee strain, possible mild 
lateral meniscus or collateral ligament injury.  An ace 
bandage was applied to the right knee.  On August 2, 1969, 
the veteran indicated that the right knee felt better; 
however, it was noted that there was increased fluid in the 
knee.  It was recommended that the veteran continued same 
treatment.  The veteran was again seen on August 5, 1969, at 
which time he complained of continued pain in the right knee; 
he reported swelling in the knee after heavy work.  
Examination revealed fluid in the knee, with tenderness over 
the lateral cartilage and pain laterally on valgus deviation 
of the leg.  No pertinent diagnosis was noted.  

The veteran's claim for service connection for a left knee 
disability (VA Form 21-526) was received in April 2004.  
Submitted in support of his claim were medical records from 
the Sierra Medical Center, dated in October 1990.  These 
records indicate that the veteran was admitted to the medical 
center on October 26, 1990, with complaints of pain and 
disability in the left knee.  It was noted that the veteran 
had been treated in the office of Dr. John M. Dickason for a 
twisting-type injury to his left knee joint with mechanical 
symptoms of buckling, locking and giving way as well as pain 
and tenderness and swelling of the left knee joint.  Due to a 
failure to resolve his symptomatology in conservative 
fashion, he underwent a magnetic resonance imaging of his 
knee joint which showed evidence of degeneration of the 
lateral meniscus.  The impression was internal derangement of 
the left knee joint unresponsive to a conservative treatment 
program.  

Of record are treatment records from Dr. John M. Dickason.  A 
treatment report, dated September 24, 1990 indicates that the 
veteran was seen on September 18, 1990 for evaluation of an 
injury he sustained during his course of employment with the 
El Paso Fire Department on September 15, 1990.  The veteran 
was diagnosed with twisting type, hyperflexion type injury, 
left knee joint, with associated pain and tenderness along 
the medial aspect of his knee joint and inability to fully 
extend the knee joint.  And probable tear of the medial 
meniscus with locking of the knee joint.  

The veteran was afforded a VA compensation in January 2005.  
The veteran reported episodes of flare-ups with sharp pain 
which was moderate in intensity, which was non-radiating and 
occurring about two to three times a month, aggravated by 
prolonged walking and increased use of the left knee.  He 
reported using a left knee brace, particularly when he goes 
on prolonged walks.  It was noted that the veteran retired as 
a fireman in December 2003, after 28 years of service.  
Following an evaluation of the left knee, the veteran was 
diagnosed with residuals, post medial meniscectomy in the 
left knee, with degenerative arthritis in the medial joint 
space and patella.  Following careful review of the claims 
folder and the medical record with examination findings, the 
examiner stated that it was his medical opinion that the 
current left knee condition was less likely than not 
secondary or related to the injury in the left tibia.  The 
examiner also stated that it was more likely than not that 
the injury sustained by the veteran was secondary to an 
injury he sustained while working as a fireman in 1990.  

Received in August 2005 were VA progress notes, dated from 
June 2004 to August 2005, reflecting treatment for several 
unrelated disabilities.  An October 2004 VA progress note 
reflects an assessment of hypertension, Vietnam 1968-1969, 
fractured tibia and torn meniscus from explosion, since then 
has had low back pain and neck pain.  

At his personal hearing in November 2005, the veteran 
testified that he suffered an injury to the left knee in 
November 1969 when his unit was overrun and they received 
mortar attacks from all sides; he was knocked over a rail and 
heard a crunch or a crack.  The veteran indicated that when 
he went to the dispensary, he was sent to the hospital for x-
rays and was told that he had a broken tibia.  The veteran 
indicated that the knee was bandaged up and he was given 
crutches.  The veteran indicated that although he had pain in 
the knee when he joined the fire department, it was nothing 
that he couldn't handle; he didn't complain of the pain 
because he did not want to lose his job.  The veteran related 
that when he underwent the surgery in 1991, the doctor told 
him that the knee was pretty well shot inside because of the 
years of that piece of meniscus floating around inside the 
knee joint.  The veteran maintained that he was entitled to 
service connection because the injury occurred in service in 
Vietnam during a mortar attack.  


III.  Legal Analysis.

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting in 
chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.;  See, too, Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Service connection is also permissible for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

If VA determines the veteran engaged in combat and his 
alleged trauma is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
occurrence of the trauma and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat or that he did but that the alleged trauma is not 
combat related, then his lay statements or testimony, alone, 
are not sufficient to establish the occurrence of the alleged 
trauma.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.  

However, the presumptions the veteran receives as a result of 
being in combat only apply when determining whether he 
experienced the alleged trauma.  This has nothing to do with 
determining whether he also experienced chronic, continuous 
symptoms after his discharge from the military such that his 
current impairment can be causally related to the trauma in 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
also Savage v. Gober, 10 Vet. App. 488 (1997) (discussing the 
concept of continuity of symptomatology).  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board notes that the veteran has asserted that he 
suffered a left knee injury during a mortar attack, raising 
the potential applicability of 38 U.S.C.A. § 1154.  The 
veteran has not been awarded any combat awards and his 
service records do not indicate combat service.  His DD Form 
214 indicates that his military occupational specialty (MOS) 
was cook.  There are no indicia of combat.  His allegations 
of combat service are not accepted.  

After careful review of the evidentiary record, the Board 
finds that the veteran's internal derangement of the left 
knee is not the result of injury or disease incurred in, or 
aggravated by, his service.  In this regard, the Board notes 
that the veteran's service medical records are negative for 
complaints of, or treatment for a left knee disability.  
Significantly, the service medical records reflect complaints 
and treatment for a sprain of the "right" knee.  The 
service medical records are negative for any complaints, 
treatment or diagnosis of a left knee disorder.  Following 
service, a left knee disability was first noted in a private 
medical record dated in September 1990, more than 19 years 
following the veteran's discharge from military service.  
Moreover, these records indicate that the veteran's left knee 
disability is due to a work related injury that occurred in 
September 1990.  Furthermore, the January 2005 VA examiner 
specifically stated that the current left knee condition was 
less likely than not secondary or related to the claimed 
injury in the left tibia.  The examiner also stated that it 
was more likely than not that the injury sustained by the 
veteran was secondary to an injury he sustained while working 
as a fireman in 1990.  

In sum, the Board finds that the veteran's current statements 
regarding onset are not credible.  He asserts that he injured 
his left knee during service.  However, he specifically 
denied having any injury on his separation examination.  The 
objective examination of the veteran on separation showed 
that he had no left knee disease which was consistent with 
the veteran's statements of no injury and the prior service 
medical records.  Thus, there was no chronic left knee 
disability shown during service.  Rather, the record 
establishes that 19 years after such separation, the veteran 
sustained a work related injury and was diagnosed with a left 
knee disability.  The competent evidence does not establish 
that current left knee disability began in service, or that 
any current left knee disability is otherwise related to 
service.  38 U.S.C.A. § 1154(b).  

The Board has considered the veteran's contentions and his 
testimony.  The veteran is competent to report his symptoms.  
He is not, however, a medical professional and his opinion is 
not competent in regard to matters requiring medical 
expertise.  His statements do not constitute competent 
medical evidence that his current left knee disability is 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence establishes that the current left knee 
disability is related to the work related injury in September 
1990.  The Board notes that the overwhelming evidence of 
record indicates that the left knee disability is not related 
to service.  

Even if the Board were to accept that the veteran was engaged 
in a mortar attack and was injured, the preponderance of the 
evidence would still be against the claim.  Section 1154 
lessens the Burden for what happened then, not for 
establishing current disability or nexus to service.  The VA 
examiner noted and accepted the veteran's report of inservice 
injury, yet he still concluded that the left knee disability 
was more likely due to his post service injury.  The 
examiner's opinion was supported by the normal separation 
examination, an absence of evidence of left knee pathology in 
proximity to separation, and the fact that there is no 
credible post service evidence until the veteran's work-
related fall in 1990.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a left knee disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


